Exhibit 10.1

[logo02.gif]

September 8, 2020

 

David Kalergis

220 Montvue Drive

Charlottesville, VA 22901

 

Dear David:

 

This letter agreement and general release (this "Agreement") sets forth the
terms of your separation from employment with Diffusion Pharmaceuticals Inc.
(the "Company"), effective September 8, 2020 (the “Separation Date”). References
in this Agreement to “you” and “your” refer to David G. Kalergis.

 

1.           Separation from Employment. Your employment as the Company’s Chief
Executive Officer, as well as your employment and all other positions you held
with the Company or any of its affiliates (including, without limitation, as a
director, employee, officer or manager) terminated on the Separation Date except
that you will remain on the Company’s Board of Directors (the “Board”) in your
current role as Chairman in accordance with the Company’s governing documents,
and will receive compensation for such service on the Board at the level of
compensation approved by the Board from time to time for a non-employee
director, but with a to-be-determined incremental fee for service as Chairman of
the Board while you serve in such position. All benefits and perquisites of
employment are ceased as of the Separation Date, except that you will receive,
to the extent not already paid to you, the Accrued Benefits (as defined in your
employment agreement with the Company, dated as of September 6, 2016 (as amended
and/or restated from time to time, the “Employment Agreement”)). All payments
due to you from the Company or any of its affiliates from and after the date of
this Agreement will be determined under the applicable provisions of this
Agreement. You and the Company agree that you are not entitled to any further
compensation or benefits from the Company or any of its affiliates other than
the Accrued Benefits and, if applicable, the Separation Benefits (as defined
below).

 

2.           Separation Benefits. Subject to your execution and non-revocation
of this Agreement and your compliance with the terms of this Agreement and the
terms of the Employment Agreement that survive the Separation Date (as described
below in Section 5.1), the Company will pay or provide you with the following
payments and benefits (collectively, such payments and benefits, the “Separation
Benefits”):

 

2.1. Your annual bonus for the 2020 calendar year, if any, based on actual
performance, but multiplied by a fraction (A) the numerator of which is 252 and
(B) the denominator of which is 366, to be paid in cash at the same time as
actively employed officers of the Company (and in all events by March 15, 2021);

 

2.2. An amount equal to $410,000, which shall be paid in substantially equal
installments of approximately $17,083.33 in accordance with the Company’s normal
payroll policies, with the first such payment to be made on the first payroll
date after the Effective Date (as defined below) and to include a catch-up
covering any payroll dates between the Separation Date and the date of the first
payment;

 

2.3. If you and your eligible dependents are eligible for, and timely elect,
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall reimburse you for the COBRA
premiums for you and your eligible dependents under the Company’s medical,
dental and vision benefit plans for a period of 12 months immediately following
the Separation Date (the “COBRA Benefit”); provided, however, that
notwithstanding the foregoing, the COBRA Benefit shall not be provided to the
extent that it would result in any fine, penalty or tax on the Company or any of
its affiliates (under Section 105(h) of the Internal Revenue Code of 1986, as
amended, or the Patient Protection and Affordable Care Act of 2010, or
otherwise); provided further, that the COBRA Benefit shall cease earlier if you
(or your dependents) become eligible for health coverage under the health plan
of another employer; and

 

[image01.jpg]

 

 

--------------------------------------------------------------------------------

 

 

2.4. All of the options to purchase shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”) granted to you by the Company under the
Diffusion Pharmaceuticals Inc. 2015 Equity Incentive Plan or any of the
Company’s other equity compensation plans, in any case, that are outstanding and
unexercised as of the Separation Date (collectively, the “Options”) shall become
fully vested and exercisable as of the Separation Date (if not already then
vested and exercisable), and all of the Options shall remain exercisable in
accordance with their respective terms until the expiration date stated in the
applicable Option agreement and the Plan (generally, the tenth anniversary of
the grant date of the applicable Option).

 

3.          Complete General Release of Claims. In consideration of the
Severance Benefits, and other good and valuable consideration to which you would
not otherwise be entitled, you (on behalf of yourself, and your heirs,
executors, and assigns) hereby irrevocably release and discharge the Company and
its past, present and future subsidiaries, divisions, affiliates and parents;
each of their respective current and former officers, directors, shareholders,
employees, attorneys, agents, benefit plans, and/or owners, in their individual
and official capacities; and any other person or entity claimed to be jointly or
severally liable with the Company or any of the aforementioned persons or
entities (the "Released Parties") from any and all claims and/or causes of
action, known or unknown, contingent or noncontingent, accrued or unaccrued,
which you may have or could claim to have against any of the Released Parties up
to and including the date you sign this Agreement. The general release in this
paragraph includes, but is not limited to, (i) all claims arising from or during
your employment or service, or as a result of the termination of your employment
or service, in any case, with any of the Released Parties, (ii) all claims
arising under the Employment Agreement, (iii) all claims arising under any Plan
or any of the Options, (iv) all claims arising under federal, state or local
laws prohibiting employment discrimination based upon race, age, sex, religion,
disability, color, national origin or any other protected characteristic,
including without limitation under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Virginia Human Rights
Act, and the Virginians with Disabilities Act, each as amended, (v) all claims
arising under the Virginia whistleblower statute (Va. Code Ann § 40.1-27.3), the
Virginia wage payment law (Va.  Code Ann § 40.1-29 et seq.), the Delaware
Discrimination in Employment Act, the Delaware Persons With Disabilities
Employment Protections Act, the Delaware Whistleblowers’ Protection Act, the
Delaware jury duty leave law (Del. Code Ann. tit. 10, § 4515), the Delaware
polygraph testing statute (Del. Code Ann. tit. 19, § 704), the Delaware
telephone, electronic mail, and Internet monitoring statute (Del. Code Ann. tit.
19, § 705), the Delaware social media statute (Del. Code Ann. tit. 19, § 709A),
the Delaware compensation history statute (Del. Code Ann. tit. 19, § 709B) and
(vi) all claims arising under any federal, state, or local statute, rule,
regulation or ordinance (including without limitation under the Virginia genetic
testing and nondiscrimination law (Va. Code Ann§ 40.1-28.7:1), the Virginia
HIV/AIDS confidentiality law (Va. Code Ann§ 32.1-36.1), the Virginia equal pay
law (Va. Code Ann§ 40.1-28.6), and the Virginia statute on release of an
employee's personal identifying information (Va. Code Ann § 40.1-28.7:4)) or
under the common law of any jurisdiction. It is the intention of you and the
Company that the language relating to the description of released claims in this
Agreement shall be given the broadest possible interpretation permitted by law.
It is understood that nothing in this Agreement is to be construed as an
admission on behalf of any of the Released Parties of any wrongdoing (with any
such wrongdoing being expressly denied). Notwithstanding the foregoing, the
above release shall not apply to, and you are not releasing, any claims (1) in
respect of any of your rights under this Agreement (including, without
limitation, to the Separation Benefits); (2) relating to your right to receive
workers’ compensation benefits; (3) relating to your right to continue your
group health benefits in accordance with COBRA; (4) relating to any express
right you have to indemnification for acts performed or omissions while an
officer, employee, director or manager of the Company or any of its
subsidiaries, as provided under the organizational documents of the Company or
such subsidiary, under any applicable insurance policy or otherwise; and (5)
that cannot be waived as a matter of law.

 

 

--------------------------------------------------------------------------------

 

 

4.           Covenant Not to Sue. You agree and covenant not to institute or
join any lawsuit (either individually, with others, or as part of a class), in
any forum, pleading, raising or asserting any claim(s) barred or released by
this Agreement. You understand that nothing in this Agreement precludes you from
filing a charge with, cooperating with, communicating with, or providing
information to, the U.S. Equal Employment Opportunity Commission, U.S.
Securities and Exchange Commission, or other government agency, or in connection
with any proceedings by any such agency. You agree, however, that you will not
seek or accept any relief obtained on your behalf by any government agency,
private party, class, or otherwise with respect to any claims released in this
Agreement, provided that this Agreement does not limit your right to receive an
award for information provided to any government agency.

 

5.           Continuing Obligations.

 

5.1. Surviving Provisions of the Employment Agreement. The Employment Agreement
terminated effective as of the Separation Date, but you acknowledge and agree
that you remain bound by, and will abide by, Article 1, Article 5, Section 2.1,
and Sections 4.3 through 4.17 of the Employment Agreement in accordance with
their terms, each of which remain in effect notwithstanding the termination of
the Employment Agreement.

 

5.2. Return of Property. You represent that you have returned (and have not
retained) in good working condition any and all property, equipment, documents,
and other information, confidential or otherwise, of the Company or any of its
affiliates that was in your possession, custody, or control, except as necessary
in connection with the performance of services as a member of the Board
(provided that such materials shall be returned to the Company in good working
condition promptly after your service on the Board ends).

 

5.3. Material Non-Public Information. You acknowledge that the Company is a
reporting company under the Securities Exchange Act of 1934, as amended, and its
equity securities are currently traded on the NASDAQ Capital Market. You hereby
acknowledge and agree that you shall not (i) trade in the securities of the
Company while in possession of material, non-public information regarding the
Company or (ii) communicate any such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

 

6.           Review and Revocation. You hereby acknowledge and agree that:

 

6.1.     This is an important legal document and you have been and are hereby
advised to consult with an attorney before signing it and have had an
opportunity to do so;

 

6.2.     You have been given a period of at least twenty-one (21) days to
consider whether to sign this Agreement;

 

6.3.     Changes made to this Agreement, whether material or nonmaterial, do not
restart the aforementioned twenty-one (21) day period;      

 

6.4.     You may revoke this Agreement at any time within seven (7) days after
the date on which you sign it by providing written notice to the Company (in
accordance with the procedures set forth in the Employment Agreement), and this
Agreement shall not be effective or enforceable until after the revocation
period has expired without revocation (the date on which this Agreement becomes
effective is referred to in this Agreement as the “Effective Date”); and

 

6.5     You have carefully read this Agreement, understand all the terms of this
Agreement, and enter into this Agreement freely, knowingly, and
voluntarily.     

 

 

--------------------------------------------------------------------------------

 

 

7.          Miscellaneous. You and the Company acknowledge and agree that this
Agreement will be governed by the substantive laws of the Commonwealth of
Virginia, irrespective of conflicts of law principles, and you and the Company
hereby agree that all disputes arising under or relating to this Agreement, your
employment or other service with the Company or any of its affiliates or the
termination thereof, in each case, shall be resolved in accordance with Sections
5.2 and 5.3 of the Employment Agreement (including, without limitation, the
WAIVER OF JURY TRIAL provision set forth therein). This Agreement represents the
total and complete understanding between you and the Company with respect to the
subject matter hereof and supersedes all other prior or contemporaneous written
or oral agreements or representations, if any, relating to such subjects. This
Agreement may be modified only by a writing signed by both you and the Company.
No waiver by you or the Company of any breach by the other party is to be deemed
a waiver of any other provision at any time. The Company, but not you, may
assign its rights and obligations under this Agreement, and such rights and
obligations inure to the benefit of, and are binding upon, the Company ' s
successors and assigns . You and the Company intend that the terms of this
Agreement be considered severable, such that if any provision of this Agreement
is adjudged to be invalid for whatever reason, such invalidity will not affect
any other provision of this Agreement, and such other provisions will remain in
full force and effect. The principle of construction that all ambiguities are to
be construed against the drafter will not be employed in the interpretation of
this Agreement. Rather, it is agreed that this Agreement should not be construed
for or against any party. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may be
executed in counterparts and delivered by facsimile transmission or electronic
transmission in "portable document format," each of which shall be an original
and which taken together shall constitute one and the same document.

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

 

Please sign the enclosed copy of this Agreement in the space provided and return
it to me. By signing this Agreement, you acknowledge that you have carefully
reviewed this Agreement, that you have had an opportunity to consult with
counsel of your choice, that you have entered into this Agreement freely and
voluntarily and without reliance on any promises not expressly contained herein,
that you have been afforded an adequate time to review carefully the terms of
this Agreement, and that this Agreement will not be deemed void or avoidable by
claims of duress, deception, mistake of fact or otherwise.

 

 

    Sincerely,               /s/ William Hornung       William Hornung, Chief
Financial Officer  

 

 

I have reviewed the Agreement as set forth above and, intending to be legally
bound by my signature below, knowingly and voluntarily accept all of its terms
and conditions.

 

 

/s/ David G. Kalergis   9/8/2020   David G. Kalergis   Date  

 

 

 